Citation Nr: 1427414	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease and spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and S.D.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied entitlement to service connection for a low back disability. A timely appeal was noted from that decision.

In March 2010, the Veteran, along with S.D., testified before the undersigned at a travel board hearing held at the Salt Lake City RO.  A transcript has been attached to the Veteran's claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Service treatment records reflect that the Veteran was seen on one occasion for complaints of low back pain in January 1972.  There is evidence of current back disability and the Veteran claims that current back disability is related to service albeit to an injury in service when he hurt his ankle..  

The Veteran's service treatment records document that he sought treatment on October 4, 1972, after he twisted his ankle by stepping on a hose.  The Veteran sought further treatment for his ankle two days later.  At no point do the Veteran's records indicate the he sought treatment for a back injury after he fell on the hose.  For treatment purposes the Veteran would be expected to give a full and accurate accounting of his current symptoms.  

No abnormalities, aside from tattoos, were noted in the Veteran's separation examination.  A June 2005 physical stated that the Veteran's low back pain began when he fell off a truck in May 2004.  When the Veteran attempted to obtain worker's compensation benefits in 2008, a July 2008 examination stated that the Veteran reported that his back disability began in 2004; while it was mentioned that the veteran had a "significant prior history" of low back pain, no mention of his purported Navy injury, or of symptoms that began during his time in the Navy, was made.  A VA treatment record from June 2010 also indicates that the Veteran's left leg troubles began three years prior.  The Veteran receives SSA disability benefits for his back, and the alleged onset date was October 2008.  Additionally, when the Veteran asked a VA physician to write a letter to Citifinancial for a disability claim, he requested that the letter state that his disability began in February 2009.  

While the Veteran is not found to be a consistent historian, the record reflects current back disability and an incident of low back pain in service.  He should be afforded a VA examination to determine the nature and etiology of any current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA orthopedic and neurologic examination to determine the nature and etiology of any low back disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

For each low back disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner should reconcile any conclusions with the veteran's treatment for low back pain in service and the clinical evidence.  To the extent the Veteran is claiming continuity of back symptoms since service, the Board does not find him to be a reliable historian.  A complete rationale for all opinions should be provided.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


